Citation Nr: 1626825	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-30 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who was the appellant in this case, had active service from March 1971 to March 1975.  The Veteran died in April 2016.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and Phoenix, Arizona.  The current agency of original jurisdiction (AOJ) is the VA RO in Fargo, North Dakota.  


FINDING OF FACT

Prior to adjudication by the Board, VA was notified that the Veteran died in April 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the Veteran's appeal on the issue of service connection for ischemic heart disease.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran had the above stated claim pending on appeal before the Board when he died in April 2016.  Prior to adjudication of the issue by the Board, VA was notified of the Veteran's death.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A.	 § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The Veteran's appeal is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


